DETAILED ACTION
In view of the Appeal filed on 11/01/2021, PROSECUTION IS HEREBY REOPENED.   New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/KENNETH RINEHART/            Supervisory Patent Examiner, Art Unit 3753                                                                                                                                                                                            
Response to Amendment
Applicant’s argument is that the Fletcher does not teach or suggest a speed reduction device for reducing a speed at which a valve may be closed because Fletcher is concerned with quickly closing a gate valve; and the valve in Fletcher is designed to allow the operate to selectively engage additional gears to increase the power exerted to close the valve quickly when under high pressure. 
The Examiner respectfully disagrees for the following reasons: Fletcher discloses a valve operating device of which the valve can be opened or closed quickly wherein the pressure is not 
Applicant’s argument is that the Fletcher does not teach or suggest a gear train comprises at least three gears such that, a first two gears in the gear train reverse a direction of rotation of the valve handle as applied to a third gear, the third gear again reversing a direction of rotation applied to the screw so that a clockwise rotation of the handle will close the gate and a counter-clockwise rotation of the handle will open the gate as recited in claim 1. In contrast, when the gear train of Fletcher is engaged, the rotation of the handle to close or open the valve is “opposite” of the default directions as recited in claim 1. Applicant argues that in Fletcher, during normal operation, the first operating mode without engaging the gear train, clockwise rotation will close the valve. However, if the second operating mode with the gear train is needed and engaged, this direction is reversed and a counterclockwise rotation is then required to continue closing the valve. Again, this is directly contrary to what is recited in claim 1. Fletcher was cited expressly for teaching a gear train of at least three gears that provides for the expected rotational operation of the valve, “so that a clockwise rotation of the handle will close the gate and a counter-clockwise rotation of the handle will open the gate.”. However, Fletcher actually teaches engaging a gear train for greater torque under pressure that reverses this to “the opposite direction” from the first mode to continue closing the valve.


    PNG
    media_image1.png
    475
    498
    media_image1.png
    Greyscale

The same argument is applied to claim 6 which recites the method drawn in making and/or using the modified device of Cheney et al..
With regards to the argument regarding claim 8 of Fletcher, the operation means (handle 21) is moved in the opposite direction is referring to the vertical movement (up and down) of the handle to engage/disengage the gear train and is not referring to the rotation direction of the handle (21).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-9, 11, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheney et al. (US 2011/0168265) in view of Fletcher (US 1,784,094).
With regards to claim 1: 	Cheney et al. discloses (refer to Fig. 1 below) a valve (200) for preventing a fluid hammer effect, said valve comprising:
 	a gate valve having a gate (204) that is translated in and out of a channel (205) of the valve by rotation of a valve handle (201); and
 	a speed reduction device (300) for reducing a speed at which said valve may be closed, the speed reduction device comprising a gear train with a gear ratio such that a number of rotations of said valve handle results in a lesser number of rotations of a screw (202) that translates said gate with respect to said channel.
Cheney et al. fails to disclose wherein the gear train comprises at least three gears such that, a first two gears in the gear train reverse a direction of rotation of the valve handle as applied a third gear, the third gear again reversing a direction of rotation applied to the screw so that a clockwise rotation of the handle will close the gate and a counter-clockwise rotation of the handle will open the gate.
Fletcher discloses (refer to Fig. 2 below) a gate valve having a gate (4) that is translated in and out of a channel of the valve by rotation of a valve handle (21); and

 	wherein the gear train (G) comprises at least three gears (19, 22, 20) such that, a first two gears (22, 19) in the gear train reverse a direction of rotation of the valve handle (21) as applied a third gear (20), the third gear again reversing a direction of rotation applied to the screw (14) which has the same rotation as the carrier (17) of the gear train so that a clockwise rotation of the handle (21) will cause the carrier rotate clockwise and will close the gate (4) and a counter-clockwise rotation of the handle will open the gate (this speed reduction occurs when the handle (21) is at down position so that the first gear (22) which rotates as the same direction (clockwise) as the handle, and make the second gear (19) rotates in reverse direction (counterclockwise), the rotation of the second gear as applied to the third gear (20) causes the carrier (17), which couple to the screw (14), rotate in the reverse direction (clockwise) of the second gear (19), therefore the gear reduction as a whole will keep the screw (14) and the handle rotate as the same direction. (In the case when the clockwise rotation of the handle close the valve, then the valve is still be closed when the handle engages with the gear reduction; and the counterclockwise rotation of the handle will open the gate when the handle engages with the gear reduction device).
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the valve of Cheney et al. to have the gear train design as disclosed by Fletcher for reducing a speed at which said valve may be closed as an alternative design for the gear train (300) of Cheney et al. (since they both have the same function of reducing the speed of the valve stem relative to the speed of the valve handle), to 

    PNG
    media_image2.png
    1158
    847
    media_image2.png
    Greyscale

Fig. 1

    PNG
    media_image3.png
    1128
    886
    media_image3.png
    Greyscale

Fig. 2
With regards to claim 2: 	Cheney et al., as modified, discloses (Cheney et al., [0028]) the valve of claim 1, further comprising a set of threads (206) at one end of the channel (205) sized for mating with the threads of a pumper nozzle (108) of a fire hydrant.
With regards to claim 3: 	Cheney et al., as modified, discloses (Cheney et al., [0028]) the valve of claim 2, further comprising a set of threads at an opposite end of the channel sized for mating with a hose of a water truck.
With regards to claim 4: 	Cheney et al., as modified, discloses the valve of claim 1, wherein the screw (202) comprises a worm gear.
With regards to claim 6:
 	In making and/or using the modified device of Cheney et al., one would necessary perform the method of preventing a fluid hammer effect, the method comprising: 
 	closing a valve at a fire hydrant after extracting water from said fire hydrant, the valve comprising a gate valve having a gate that is translated in and out of a channel of the valve by rotation of a valve handle (21), and closing the valve comprising rotating the valve handle in a clockwise direction;
 	wherein the valve comprising the speed reduction device that increases an amount of time needed for closing said valve, and operating said valve to close said valve comprises operating the speed reduction device such that said increased amount of time needed for closing said valve prevents an occurrence of fluid hammer associated with said closing of said valve;

 	wherein the gear train comprises at least three gears (19, 20, 22) such that, a first two gears (19, 22) in the gear train reverse a direction of rotation of the valve handle as applied a third gear (20), the third gear again reversing a direction of rotation applied to the screw (14) so that a clockwise rotation of the handle (21) will close the gate and a counter-clockwise rotation of the handle will open the gate.
With regards to claim 7:
Cheney et al., as modified, discloses method of method of claim 6, further comprising using a set of threads (206) at one end of the channel (205) sized for mating with the threads of a pumper nozzle (108) of a fire hydrant.
With regards to claim 8:
 	Cheney et al., as modified, discloses (Cheney et al., [0028]) method of method of claim 7, further comprising using a set of threads at an opposite end of the channel sized for mating with a hose of a water truck.
With regards to claim 9:
 	Cheney et al., as modified, discloses method of method of claim 6, wherein the screw (21) comprises a worm gear.
With regards to claim 11:
 	Cheney et al., as modified, discloses method of method of claim 6, further comprising using the valve as an integral part of a waterline.

With regards to claim 13:
 	Cheney et al., as modified, discloses method of method of claim 6, further comprising using the valve in a line carrying fluid under pressure.
Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheney et al. and Fletcher, as applied to claim 6 above, and further in view of Mogedal (US 2014/0124209).
With regards to claim 12:
 	Cheney et al., as modified, discloses method of method of claim 6.
	Cheney et al., as modified, fails to disclose using the valve in a line carrying petroleum.
 	Mogedal discloses (Abstract) a gate valve is used for control a flow of petroleum.
 	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the modified gate valve of Cheney et al. in the line of carrying petroleum as taught by Mogedal for control a flow of petroleum.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-13 of copending Application No. 15,895,715 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present invention are met by the claims (date 02/13/2018) of the Application No. 15,895,715 as indicated below:

Claim 2 is provisionally rejected on ground of nonstatutory double patenting as being unpatentable over claim 2 of copending Application No. 15,895,715.
Claim 3 is provisionally rejected on ground of nonstatutory double patenting as being unpatentable over claim 3 of copending Application No. 15,895,715.
Claim 4 is provisionally rejected on ground of nonstatutory double patenting as being unpatentable over claim 4 of copending Application No. 15,895,715.
Claim 5 is provisionally rejected on ground of nonstatutory double patenting as being unpatentable over claim 5 of copending Application No. 15,895,715.
Claim 6 is provisionally rejected on ground of nonstatutory double patenting as being unpatentable over claims 6 and 1 of copending Application No. 15,895,715.
Claim 7 is provisionally rejected on ground of nonstatutory double patenting as being unpatentable over claim 7 of copending Application No. 15,895,715.
Claim 8 is provisionally rejected on ground of nonstatutory double patenting as being unpatentable over claim 8 of copending Application No. 15,895,715.
Claim 9 is provisionally rejected on ground of nonstatutory double patenting as being unpatentable over claim 9 of copending Application No. 15,895,715.
Claim 10 is provisionally rejected on ground of nonstatutory double patenting as being unpatentable over claim 10 of copending Application No. 15,895,715.
Claim 11 is provisionally rejected on ground of nonstatutory double patenting as being unpatentable over claim 11 of copending Application No. 15,895,715.

Claim 13 is provisionally rejected on ground of nonstatutory double patenting as being unpatentable over claim 13 of copending Application No. 15,895,715.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Allowable Subject Matter
Claims 5 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Minh Le, whose telephone number is 571-270-3805. The examiner can normally be reached on Monday-Friday (8:30AM-5:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881 or Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MINH Q LE/            Primary Examiner, Art Unit 3753